                 Case: 1:18-cv-03385 Document #: 86 Filed: 10/30/20 Page 1 of 1 PageID #:409
 U.S. Dcpartment of Justice
                                                                                                                                                                                                                  SWI
                                                                                                 PROCESS RECEIPT AND RETURN
.Uniterl StSes \larshals Service                                                                 Stt, "Inslnrtion:         lbt   Sctti<.e itl-Procass lt'L:.S.             IIurshul"

 pt   AI\Ttt    l                                                                                                                        corRT ( Asti: \(_rl\tltiR
                            Tommy Ray Ortiz                                                                                                     l8 c   3385

 I)l: l:liN   D,\\T                                                                                                                      TYPI' ()l: PR(X      Ij\\               Summons
  William Epperson, Thomas Zubik, Rhaven Bartee, et al.                                    and Third Amcndcd Complainr
              \A\ll ()l l\I)l\ll)t;Al.(()\ltAN\.(oRP()RA'tr()\ Iir( T()stjR\'t,()RDt,s(RtpIt()\(lf pR(rpt,RTYT()Sl:llt:oll(()\t)ti!t\
  SBRVE                      Brenda Lee
                                     r lrrrr rr N.' n. qu1 il.\il N. . ( i*. Sr tr t oxl 1l l, (
                             ADIIRI:SS
              AT                                           .



                        {     605 Prospect St., Apt. Upper, Elgin, IL 60120
 st:ND    \oTt(         ti ()t' stiRvt( t,   (\)py To   RaQ(JI]STDR AT   NA]\ll ANt)      ADDRDSS          t Ft.()ll',             \urnbrr oIF(t!'sJ to br
                                                                                                                                   slYlcd with this Forrrr 1!{5
                    I William J. Serritella. Jr.
                      Zachan R. Clark
                      Tnfi Stltinius & Hollister LLP
                      I I I East Wacker Drive
                        Suite 1800
                    1
                        Chicago. lllinois 6061)l
                    L
  sPF( rAa. I\S',rR(:('Tt('\S OR OTItFR t\t-'OR\r.{Tt(}\ TllA'I Wtlt. ASSTST                          t\   t,XpEDtTtN(i StiRVtCu
  .,lll Teltphone .\umbtn. ond Es,inated fina .lvailablc Ior Stni$):
                                                                                                                                                                                                ir.id




 Siglitrlrr ol A(one,_ otiru Orilindtor equestiug st'^ icc or helralfol                               rr.lrrrrrr,             III.IiPtIiINL NI,:\II}[iR
                                                                                                 E]
  is   Zachary R. Clark                                                                          I    nrr,r:xo.rrr               (312) 5:7-4000

   SPACE BELOW FOR USE OF U.S. IUARSHAL ONLYI DO NOT WRITE BELOW THIS LINE
 I ackrrrrvlc'dg<' rtreip. for tirc toul
 nmhr'r ol pr<re..ss itilicau.d.
 (Si<n tnl.) lin I S.rl :t.ti il ilktr
                                                     '";i{-'                     Diiricr
                                                                                 Scn r'
                                                                                            k)         Signatureof Aurhorizcd I SVs          D(Tulor( l!'rl

 tlral rra' (,iil,/ i.r-f is s/nlrl*r/i                                          \.&3_
 thercbycertil-vanrln:umthatlPhercpronrlly-s.'nr{.fi                        h*('lcgil(.\'idinceofscwicc.E hlvccrrrutc{ asshomin"Rcmsks",thc.proessd..s.-rhJ

 I ll.'r"*ryc.'nrrya[drctulhrilamuuablckrlocatctheiudrvidwl.conrpauy.cotp<-ration.cc                                     namcdobove    l.trtrtznrksb,tlt,rj
 \rnt aed tirlc ol indi\iduf,l scn'ld /r7 rol rhttrrt ahtte)                                                                               fl    A perurr ot suitablc rge ard ditaeion
                                                                                                                                                 tlrrn csidiig in d.fcnJanfs usual placc
                                                                                                                                                 of abode
 Addn'ss      /.rr4rlca. r,rlv d{Jetett thrn sho*n       d*tej                                                                                                            Iime
                                                                            OCI                                                                                                           n
                                                                                          I 0 2020m                                                                        4 )tt          EI
                                                                                                                                                                                                   on,
                                                                                                                                                                                                   p,,

                                                                                                                                            Sigruturc 0f [1.S.    NlrNl]lor t\ruty
                                                                       IHg,trr$gg_BSuroN                                                               ?a "'!h'r
 S(n i.c I:ce                                                                                                                     .\r:tiif,: dr..il :1, t \ \l rr\i.,i'    ,n
                                                                                                                                  I \'filtrril (,1 li.rirr,l'r


   lrt                                                                                                                                                        $0.00
 RI-\IARKS:6                                            ni4'r

                                J,n aLh,                       hn             ags
 @                              l t,!ill\ililiii;.,,,,-,
                                _1.            SERvlt'ti
                                      NOTTC'I: OIr
                                                                 RECENED
                                                               Ey PDitloe at 3:21    ptu,
                                                                                       Aug 01,2020
                                                                                                                                                           I'Rl()k DDtTlOt\S MAl trf LSEI)

                                .r. BII-Ll\G STATE\II.:\T': To bc re&mrd to $r (..S. l\tshol wirlr pal-mol
                                    ilery xmow! ii o*ul, Pltasc renlit p.om0tly luyibl. o U.S llaHhtl.                                                                                 Form    (-S!I-lt{5
                                5. A('K\OWLI.:DG\IE\T oT R[]CT]IPT                                                                                                                            Rc.r'.    l3   80
